Citation Nr: 1621259	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  12-04 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable disability rating for pulmonary sarcoidosis.

2.  Entitlement to service connection for post-operative residuals of kidney stones, to include as secondary to service-connected pulmonary sarcoidosis.

3.  Entitlement to service connection for a disability manifested by irregular heartbeat, to include as secondary to service-connected pulmonary sarcoidosis.

4.  Entitlement to service connection for a disability manifested by itchy skin, to include as secondary to service-connected pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1996 to October 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the RO that denied a compensable disability rating for service-connected pulmonary sarcoidosis; and denied service connection for post-operative residuals of kidney stones, for a disability manifested by irregular heartbeat, and for a disability manifested by itchy skin.  The Veteran timely appealed.

The record reflects that the Veteran waived his right to testify at a hearing before a Veterans Law Judge scheduled in October 2015.  Under these circumstances, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.700 (2015).

In October 2015, the Veteran also requested a 60-day abeyance to submit additional evidence or argument directly to the Board.  In December 2015, the Veteran submitted additional evidence to the Board. The undersigned granted the Veteran's request in February 2016.  See 38 C.F.R. § 20.709; see also 38 C.F.R. § 20.1304 (2015).

The issue of a compensable disability rating for pulmonary sarcoidosis; and the issues of service connection for a disability manifested by irregular heartbeat, and for a disability manifested by itchy skin are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Calculi of the kidney were not manifested during active service or within the first year after separation; and are not otherwise related to service.

2.  Calculi of the kidney are unrelated (causation or aggravation) to a service-connected disease or injury.


CONCLUSIONS OF LAW

1. Calculi of the kidney were not incurred or aggravated in active service; and may not be presumed to have been incurred therein, and are not proximately due to or the result of, or aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a November 2009 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim, to include the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.  The Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to the claim decided below have been obtained, to the extent possible. The RO has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for a VA examination-a report of which is of record and appears adequate.  The opinion expressed therein is predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, calculi of the kidney are considered chronic under section 3.309.

In this case, the record reflects that the Veteran first reported having kidney stones in October 2001-i.e., a few years after his discharge from active service.  Although the Veteran has had recurring kidney stones and has undergone two surgeries, he is nevertheless not entitled to direct service connection for post-operative residuals of kidney stones because there is no competent evidence linking the disability to any disease or injury in active service or within the first year of separation.

Here, the separation examination revealed that the Veteran's genitourinary system was normal.  The Veteran denied a history of kidney stones and blood in urine.  He was placed on the Temporary Disability Retirement List (TDRL) in October 1998 due to sarcoidosis.  Examination in January 2000 revealed that most of the Veteran's symptoms of sarcoidosis related to his pulmonary system; and that he had no other chronic medical problems.  He previously suffered from iritis and uveitis related to sarcoidosis, and both conditions were in remission.  No kidney disease or calculi were found in January 2000.  Subsequent examination in December 2001 revealed that the Veteran developed a new health problem with bilateral kidney stones, thought to be calcium oxalate stones.

Here, there is no competent evidence of calculi of the kidney in active service or within the first post-service year.  Rather, as noted above, the separation examination of the genitourinary system was normal, and he denied a history of kidney stones.

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is a few years after service with no competent evidence that it is in any way related to active service

Here, the Veteran asserts that his post-operative residuals of kidney stones are secondary to his service-connected pulmonary sarcoidosis.

Generally, except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4); and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

VA records, dated in January 2005, show that the Veteran was approximately two weeks' status-post bilateral percutaneous nephrolithotomy for bilateral kidney stones.  At the time he had a left ureteral stent placement, which subsequently was removed without difficulty.  Additional follow-up was recommended.

During a December 2009 VA examination, the Veteran reported that he passed a small stone almost every month; and that he had mild colic, and was able sometimes to identify the stone in the urine.  The examiner noted the Veteran's medical history of sarcoidosis.  The Veteran also reported no history of recurrent urinary tract infection, and no history of acute nephritis.  He had never been on any hemodialysis, and his daily activities were not restricted.  Computed tomography of the abdomen in 2004 showed bilateral renal calculi, and left hydronephrosis and hydroureter.  Urinalysis was normal.

Based on examination and the Veteran's medical history, the December 2009 examiner opined that the Veteran's recurrent urinary calculi were less likely as not secondary to sarcoidosis.  In support of the opinion, the examiner reasoned that the Veteran's sarcoidosis was inactive.  There was no hypercalcemia, which usually caused renal calculi as a result of sarcoid causing increased calcium absorption from the intestine.  Here, the Veteran's calculi were calcium oxalate stones.

More recent treatment records show a diagnosis of recurrent kidney stones.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds the December 2009 examination report to be persuasive in finding that the post-operative residuals of kidney stones are less likely related to active service, or due to or aggravated by the service-connected pulmonary sarcoidosis.  The VA examiner reviewed the medical history and provided a rationale which considered whether there was any relationship between the recurrent kidney stones and pulmonary sarcoidosis.  The evidence, including service treatment records and TDRL examinations, shows that kidney stones were not present in service. Moreover, given the notation that the Veteran's pulmonary sarcoidosis was inactive, the Board finds that any evidence of aggravation or of a permanent increase of severity of symptoms of post-operative residuals of kidney stones due to pulmonary sarcoidosis is indeed lacking because, as explained, the Veteran's calculi were determined to be calcium oxalate stones.  The Board finds the opinion in the December 2009 examination report is factually accurate, fully articulated, and contains sound reasoning. Therefore, the opinion is afforded significant probative value.  Nieves-Rodriguez, 22 Vet. App. at 304. 

Here, based upon the record, the Veteran is competent to state that there may be some relationship between sarcoidosis and kidney stones.  However, based on the type of kidney stones identified above, the December 2009 opinion of the VA examiner is far more probative and more credible than the Veteran's lay opinion.  

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for post-operative residuals of kidney stones, to include as secondary to pulmonary sarcoidosis.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for post-operative residuals of kidney stones, to include as secondary to pulmonary sarcoidosis, is denied.


REMAND

Records 

Recent VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Pulmonary Sarcoidosis with Multi-System Involvement

The report of a December 2009 VA examination reflects that the Veteran's sarcoidosis was diagnosed in 1997, and that he was treated with prednisone for four months.  Since then, the Veteran received no active treatment.

Examination in December 2009 revealed no pulmonary hypertension, right ventricular hypertrophy, cor pulmonale, or congestive heart failure.  There was no pulmonary embolism, no respiratory failure, and no evidence of chronic pulmonary thromboembolism.  Breath sounds were normal.  The examiner indicated that pulmonary function testing would not be useful.  The diagnosis was pulmonary sarcoidosis, inactive.

In September 2010, the Veteran contended that his pulmonary sarcoidosis was "much worse" than currently rated and affected "more than" pulmonary.  He reported having an irregular heartbeat and itching all over his body.  A spirometry report conducted in December 2010 revealed moderately severe obstruction.

Under these circumstances, VA cannot rate the service-connected pulmonary sarcoidosis without further medical clarification.  Hence, the Veteran is entitled to a new VA examination. See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Specifically, the examiner should include findings of pulmonary function testing in an examination report, including FEV-1, FVC, FEV-1/FVC, and DLCO single breath (SB), and maximum oxygen consumption (in ml/kg/min).  The examiner should also identify any extra-pulmonary involvement under the specific body systems involved, which are attributable to the Veteran's pulmonary sarcoidosis.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records, from April 2014 forward; and associate them with the Veteran's claims file.

2.  Afford the Veteran an appropriate VA examination, for evaluation of the service-connected pulmonary sarcoidosis.  All appropriate tests should be conducted.
 
The examiner should specify whether the Veteran's pulmonary sarcoidosis is active or inactive.  If active, the examiner should report measurements of FEV-1, FVC, FEV-1/FVC, and DLCO (SB).

The examiner should report whether there is pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids; or, whether there is pulmonary involvement requiring systemic high does (therapeutic) corticosteroids for control.

The examiner should report where there is cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.

The examiner should also report whether there is extra-pulmonary involvement under specific body systems-particularly, whether there are manifestations of irregular heartbeat and itchy skin attributable to the pulmonary sarcoidosis; and the extent, frequency, and severity of such manifestations.
 
These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

3.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal-taking into consideration the additional evidence submitted directly to the Board in December 2014 and in December 2015.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his agent until they are notified by the RO or VA's Appeals Management Center (AMC); however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


